 


109 HR 1029 IH: Student Loan Fairness Act of 2005
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1029 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Mr. Wu (for himself, Mr. Simmons, Ms. Lee, Mr. Berry, Mr. Holden, Ms. Watson, Mr. Weiner, Mr. Hinchey, Mr. Doyle, Mrs. Jones of Ohio, Mr. Lantos, Mrs. Christensen, Ms. Berkley, Mr. Olver, Mr. Wexler, Mr. McNulty, Mr. Towns, Mr. Waxman, Ms. Slaughter, Mr. McIntyre, Mrs. Maloney, Mr. Markey, Mr. McGovern, Mr. Scott of Georgia, Mr. Brown of Ohio, Mr. Rahall, Mr. Payne, Mr. Blumenauer, Mr. Abercrombie, Mr. Israel, Mr. Shays, Mrs. Johnson of Connecticut, Mr. Etheridge, Mr. Ford, Mr. Brady of Pennsylvania, Mr. Green of Wisconsin, Mr. Stupak, Mr. McDermott, Mr. Bishop of Georgia, Ms. Millender-McDonald, Ms. Bordallo, Mr. Cummings, Mr. Delahunt, Mr. Boucher, Ms. Kilpatrick of Michigan, Mr. Goode, Mr. Filner, Mr. Owens, Mr. Udall of Colorado, Mr. Pallone, Mr. Holt, Mr. Udall of New Mexico, Ms. Eshoo, Ms. Baldwin, Mr. Conyers, Mr. Walsh, Mr. Gene Green of Texas, Mr. Ross, Mr. Larson of Connecticut, Mr. Spratt, Mr. Lipinski, Mr. Taylor of Mississippi, and Mr. Putnam) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To permit refinancing of Federal student consolidation loans, and to permit students freedom to select a student loan consolidator. 
 
 
1.Short titleThis Act may be cited as the Student Loan Fairness Act of 2005.  
2.Removal of prohibition on refinancing consolidation loansSection 428C(a)(3) the Higher Education Act of 1965 (20 U.S.C. 1078–3(a)(3)) is amended— 
(1)by striking subparagraph (B); 
(2)in subparagraph (C), by striking subparagraphs (A) and (B) and inserting subparagraph (A); and 
(3)by redesignating subparagraph (C) as subparagraph (B). 
3.Student loan borrower choice of loan consolidator 
(a)Selection of lenderSection 428C(b)(1)(A) of the Higher Education Act of 1965 (20 U.S.C. 1078–3(b)(1)(A)) is amended by striking and (i) the lender holds and all that follows through selected for consolidation). 
(b)Information about consolidation loans 
(1)Information from lendersSection 428C(b)(1) of such Act is further amended— 
(A)by striking and at the end of subparagraph (E); 
(B)by redesignating subparagraph (F) as subparagraph (G); and 
(C)by inserting after subparagraph (E) the following new subparagraph: 
 
(F)that the lender will provide to each applicant for a consolidation loan a clear and conspicuous notice, in such form as the Secretary shall prescribe, describing, in relation to the borrower’s reported current loan balance and the likely interest rate estimated by the lender for the consolidation loan— 
(i)the effects of a consolidation loan and its available repayment plans on the borrower’s interest rate, the amount of his or her monthly and total payments, total interest accrued, the length of the repayment term; 
(ii)the ability of the student borrower to pre-pay loans; and 
(iii)the differences between variable and fixed interest rates; and. 
(2)Information from institutionsSection 485(b)(1)(A) of such Act (20 U.S.C. 1092(b)) is amended— 
(A)by striking and at the end of clause (i); 
(B)by striking the period at the end of clause (ii) and inserting ; and; and 
(C)by adding at the end the following new clause: 
 
(iii)providing to the borrower of a loan made under part B, D, or E, a clear and conspicuous notice, in such form as the Secretary shall prescribe, describing the effect of using a consolidation loan to discharge the borrower’s student loans, and including, with respect to a series of loan amounts ranges— 
(I)the differences between fixed and variable interest rates; 
(II)the effects of consolidation loan and its available repayment plans on the borrower’s interest rate, the amount of his or her monthly and total payments, total interest accrued, and the length of repayment term; and 
(III)the ability of the student borrower to prepay loans.. 
4.Interest rates on consolidated and reconsolidated loans 
(a)Interest rate changesSection 427A of the Higher Education Act of 1965 (20 U.S.C. 1077a) is amended by striking subsection (l) and inserting the following: 
 
(l)Interest rates for new loans on or after July 1, 2006 
(1)In generalNotwithstanding subsection (h), with respect to any loan made, insured, or guaranteed under this part (other than a loan made pursuant to section 428B or 428C) for which the first disbursement is made on or after July 1, 2006, the applicable rate of interest shall, during any 12-month period beginning on July 1 and ending on June 30, be determined on the preceding June 1 and be equal to— 
(A)the bond equivalent rate of 91-day Treasury bills auctioned at the final auction held prior to such June 1; plus 
(B)2.3 percent,except that such rate shall not exceed 6.8 percent. 
(2)PLUS loansNotwithstanding subsection (h), with respect to any loan under section 428B for which the first disbursement is made on or after July 1, 2006, the applicable rate of interest shall be determined under paragraph (1)— 
(A)by substituting 3.1 percent for 2.3 percent; and 
(B)by substituting 7.5 percent for 6.8 percent. 
(3)Consolidation loansWith respect to any consolidation loan under section 428C for which the application is received by an eligible lender on or after July 1, 2006, the applicable rate of interest shall, during any 12-month period beginning on July 1 and ending on June 30, be determined on the preceding June 1 and be equal to— 
(A)the bond equivalent rate of 91-day Treasury bills auctioned at the final auction held prior to such June 1; plus 
(B)2.3 percent,except that such rate shall not exceed 6.8 percent.. 
(b)Offsetting origination feesSection 438(c) of the Higher Education Act of 1965 (20 U.S.C. 1087–1(c)) is amended— 
(1)in paragraph (1), by inserting or paragraph (7) after paragraph (2); 
(2)in paragraph (2), by striking paragraph (8) and inserting paragraph (9); 
(3)by redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively; and 
(4)by inserting after paragraph (6) the following new paragraph: 
 
(7)Consolidation loansWith respect to any loans made under section 428C on or after July 1, 2006, each eligible lender under this part is authorized to charge the borrower an origination fee of not to exceed 0.5 percent of the principal amount of the loan. Except as provided in paragraph (9), a lender that charges an origination fee under this paragraph shall assess the same fee to all borrowers..  
 
